Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Michael F. Greene has complied with all of the conditions for reinstatement following his suspension by this Court, see In the Matter of Greene, 293 Ga. 897 (750 SE2d 367) (2013), it is hereby ordered that Michael F. Greene be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.